t c memo united_states tax_court comtek expositions inc petitioner v commissioner of internal revenue respondent docket no filed date frank agostino for petitioner gerald a thorpe and edward laubach jr for respondent memorandum opinion beghe judge this case is before the court fully stipulated under rule the stipulation of facts and attached exhibits are incorporated herein by this reference 1unless otherwise specified all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years at issue respondent determined the following deficiencies additions and penalties with respect to petitioner’s federal income taxes tye july addition_to_tax deficiency sec_6651 accuracy-related_penalty sec_6662 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure after giving effect to various concessions the issues remaining for decision are whether petitioner and crocus international crocus were engaged in a joint_venture or joint ventures to conduct trade shows in the former soviet union collectively the foreign trade shows during the last months of the fiscal_year ended date and during the fiscal_year ended date our holding that petitioner and crocus were not engaged in any joint_venture forecloses the question of how joint_venture profits should be allocated between them in the alternative whether and in what amounts petitioner is entitled to business_expense deductions for the last months of the fiscal_year ended date and for the fiscal_year ended date for amounts paid or payable to crocus as compensation_for its services in operating the foreign trade shows in addition to deductions already allowed petitioner 2petitioner has conceded among other things its liability for additions to tax under sec_6651 and accuracy-related_penalties under sec_6662 for the taxable periods in issue on any underpayments finally determined for payments in reimbursement of crocus’s direct expenses of operating such shows we hold that petitioner is entitled to deduct as additional business_expenses the amounts of exhibition fees paid to crocus by exhibitors located in the former soviet union and retained by crocus as compensation_for its services in operating the foreign trade shows factual background in date comtek expositions inc petitioner was incorporated in connecticut and commenced business at all relevant times petitioner has been a c_corporation at the time petitioner filed the petition in this case its principal_place_of_business was in wilton connecticut during the taxable periods at issue petitioner used the accrual_method of accounting during the taxable periods at issue petitioner’s stockholders and their respective ownership interests were as follows stockholder ownership percentage aras agalarov agalarov dollar_figure leonid pollak pollak michael tseytin tseytin boris kogan kogan dollar_figure dollar_figure dollar_figure the stockholders are parties to a stockholders’ agreement the stockholders’ agreement which recites that petitioner has issued and outstanding shares of corporate stock held by the four stockholders in amounts consistent with the stipulated ownership percentages shown above however the stockholders’ agreement contains some internal inconsistencies and discrepancies with stipulated facts the first two lines of the stockholders’ agreement recite that it is dated as of this day of the month and date in are left blank the last two lines of the stockholders’ agreement prior to the signatures recite in witness whereof the parties have executed this agreement on the date first above written attached to the stockholders’ agreement is an exhibit b certificate of stated_value valuing the shares of the corporation at dollar_figure per share--a total of dollar_figure--that is dated as of december petitioner’s forms u s_corporation income_tax return state that agalarov and kogan did not become stockholders until date or thereafter the stockholders’ agreement not only contains restrictions on the transfer of shares rights of first refusal and purchase options and obligations of the type usually found in agreements among stockholders of closely held corporations it also contains provisions effectuating the stockholders’ and petitioner’s expressed desire to promote their mutual interest by agreeing 3on petitioner’s forms u s_corporation income_tax return for the taxable years ended date and date pollak and tseytin are each listed as owning percent of the shares of petitioner that the business and affairs of the corporation shall be conducted subject_to the terms and conditions hereof among the actions that can be taken only by unanimous vote of the board_of directors are i obligating the corporation to participate in any exhibition or exposition and v entering into any extraordinary agreement or incurring any extraordinary expense not in the usual and regular course of business article of the stockholders’ agreement entitled agreement regarding revenues provides that the ‘net profits’ as defined herein to the corporation from its exhibition and exposition operations shall be allocated to the stockholders under three different scenarios depending on where the exhibition or exposition takes place kogan’s percentage of net profits under the three scenarios is always less than percent of net profits and equal to one-half of pollak’s and tseytin’s percentages which are always equal to each other under the three scenarios agalarov’s percentages of net profits vary to include percent of net profits for trade shows in the former soviet union percent of net profits for trade shows in romania and percent of net profits for trade shows in the united_states the stockholders’ agreement does not refer to or 4the last sentence of article of the stockholders’ agreement provides for purposes hereof the term net profits means the gross revenues from the operations of the corporation less all cost and expenses and taxes otherwise reconcile the inconsistency between the percentages of stock ownership on the one hand and the agreement for allocations of percentages of net profits from trade shows to the stockholders on the other the stockholders’ agreement also contains no provision for payment of the net profits of the trade shows allocated to the stockholders whether by payments as dividend distributions with respect to stock by payments of compensation to stockholder-officers or in some other fashion in any event petitioner has never declared a dividend in addition schedule e compensation of officers for each of petitioner’s forms in evidence for prior years as well as the taxable periods at issue shows compensation paid to the stockholder-officers as none from through date petitioner conducted trade shows and exhibitions primarily in the former soviet union5 with crocus a russian joint-stock company solely owned by agalarov 5the stipulation of facts states that foreign trade shows at issue were conducted in former soviet bloc countries we may disregard stipulations between parties where justice requires if the evidence contrary to the stipulation is substantial or the stipulation is clearly contrary to facts disclosed by the record see 93_tc_181 66_tc_312 the record discloses that all trade shows at issue in this case were conducted in the former soviet union although trade shows were also conducted in romania a former soviet bloc country that was not part of the soviet union the trade shows in romania are not at issue in this case we therefore disregard the parties’ stipulation and find that foreign trade shows at issue in this case were conducted in the former soviet union there is no express reference in the stockholders’ agreement to crocus or its role in putting on trade shows from through date crocus’s business activities included organizing marketing and presenting trade shows and exhibitions in the former soviet union during this period crocus also engaged in other unrelated business activities during and crocus maintained offices in moscow crocus did not maintain an office or transact business in the united_states during and petitioner maintained no office in russia petitioner and crocus leased exhibition space and facilities for trade shows from expocentr a russian joint-stock company expocentr owned or controlled the krasnaya presnya exhibition complex in moscow where many trade shows were held from through date petitioner and crocus had no written_agreement governing their business or financial relationships at all times relevant neither petitioner nor crocus controlled how the other conducted its business activities at all times relevant petitioner and crocus were free to compete against each other in the trade_show business however no foreign trade shows were organized by either petitioner or crocus unless both petitioner and crocus agreed to put on the trade_show most of the exhibitors at the foreign trade shows were u s companies european subsidiaries of u s companies and a few asian companies some russian companies also participated in the foreign trade shows the foreign trade shows were usually organized by product line such as computers and computer_software food or clothing pre-date foreign trade shows before date petitioner would secure commitments prior to the foreign trade shows from companies located in the united_states and elsewhere to lease space from petitioner at the exhibition site to display their goods and services petitioner’s employees attended other trade shows in the united_states and europe to solicit exhibitors for foreign trade shows they also prepared sales brochures that were given to prospective exhibitors and advertised proposed trade shows in trade journals both the comtek and crocus names were used in the promotional materials and advertising trade_show exhibitors located outside the former soviet union paid their exhibition fees either by check payable to petitioner or by wire transfer to a bank account controlled by petitioner trade_show exhibitors located in the former soviet union paid their exhibition fees to crocus trade_show exhibitors located outside the former soviet union entered into contracts for exhibition space with petitioner these contracts were signed by a representative of the exhibitor and a sales person employed by petitioner the contracts provided that if the exhibitor were to cancel the contract petitioner would retain all payments received as liquidated_damages generally petitioner’s employees handled all contacts with potential trade_show exhibitors located outside the former soviet union in some cases a potential exhibitor from outside the former soviet union would instruct petitioner’s employees to contact the exhibitor’s business agent in russia in such a case employees of crocus would contact the business agent to see whether that company wished to participate in the foreign trade_show however in those cases petitioner still collected the exhibition fees crocus supplied some or all of the following services to exhibitors at foreign trade shows security general overnight and special exhibit construction including design assistance furniture assembly and exhibition assembly and mounting exhibit maintenance and cleaning exhibit demolition including exhibit dismantling transportation and storage trade_show plumbing electric and telecommunications services including installation and connection of exhibit lighting telephones and faxes trade_show exhibitor relations including hotel and automobile assistance trade_show food and beverages services trade_show signs and flagging local_advertising and printing including exhibitor manuals and show catalogues relations with expocentr exhibition custom clearance exhibition finance and first night party for exhibitors in the kremlin petitioner’s employees attended foreign trade shows and solicited exhibitors to participate in future trade shows petitioner’s employees also provided liaison between exhibitors and crocus’s employees when exhibitors encountered problems foreign trade_show fees received by petitioner were first used to reimburse petitioner and crocus for their direct expenses and any overhead allocable to foreign trade shows post-date foreign trade shows on date petitioner crocus and mbl international mbl entered into a reciprocal royalty agreement the royalty agreement with e c i management services ltd eci a nonresident irish corporation in his declaration in support of petitioner’s motion for summary_judgment alexander 6there is no stipulation of fact or any other information in the record that identifies mbl the royalty agreement does not specify what role crocus or mbl would play in putting on trade shows or sharing trade_show receipts and profits crocus’s and mbl’s only role in the royalty agreement was to agree to a debt offset provision article of the royalty agreement recites that mbl and crocus are each indebted to comtek that comtek is indebted to eci in the amounts set forth in schedule a of the royalty agreement and that eci accepts the obligations of mbl and crocus as partial payment of comtek’s obligation to eci the stated schedule a amounts of the debts of mbl and crocus to comtek dollar_figure and dollar_figure respectively exactly equal comtek’s stated debt to eci dollar_figure bortzov bortzov the deputy managing director of crocus explained crocus’s view of the business rationales behind the royalty agreement bortzov declared by the existing arrangement was unsatisfactory to crocus crocus was dissatisfied because it believed that comtek was collecting exhibitor fees and using them to pay expenses of the united_states trade shows and the united_states operation before reimbursing crocus for its expenses crocus also perceived that comtek’s united_states overhead allocations to the foreign trade shows were unreasonable considering the limited nature of the services provided by comtek comtek for its part complained that it believed that russian expenses were becoming too great a percentage of trade_show receipts comtek’s united states’ shareholders accused crocus of not using absolute best efforts to reduce crocus direct expenses finally comtek never fully understood a how difficult it was to do business in russia or b that dealing with quasi-government agencies in russia is a sensitive mixture of politics negotiation and money however it was my understanding that everyone involved agreed that eci’s participation in the trade shows would facilitate the conduct of the trade shows including the allocation of space from expocentr crocus recommended that comtek and crocus enter into an agreement with eci to facilitate the conduct of future russian trade shows like the stockholders’ agreement the royalty agreement contains internal inconsistencies and discrepancies with stipulated facts first article of the royalty agreement designates eci as payment agent to receive all payments of fees for trade shows outside the united_states while all fees for trade shows in the united_states are to be remitted to petitioner the royalty agreement says nothing about fees to be collected by crocus after date trade_show exhibitors located outside the former soviet union either paid their exhibition fees by check in u s currency payable to petitioner or by wire transfer in u s currency to a bank account in the name of eci while exhibitors located in the former soviet union continued to pay their exhibition fees to crocus during the taxable periods at issue ie date through date percent of the fees for exhibition space at foreign trade shows were paid_by exhibitors located outside the former soviet union and the remaining percent were paid_by exhibitors located in the former soviet union second under article of the royalty agreement eci agrees to pay petitioner a royalty of percent of gross revenues of foreign trade shows while under article of the royalty agreement petitioner agrees to pay eci a royalty of percent of gross revenues from trade shows in the united_states conducted after date petitioner reported percent of gross revenues from foreign trade shows in accordance with article except in cases where the foreign trade_show was conducted solely by petitioner petitioner reported percent of gross revenues from trade shows in the united_states conducted 7the parties have not stipulated the relevant percentages for foreign trade shows conducted before date after date which contradicts article of the royalty agreement third the royalty agreement contains a debt offset provision pursuant to which eci agrees to accept mbl’s and crocus’s debt obligations to petitioner as payment of petitioner’s debt obligation to eci the provision states that petitioner’s obligation to eci exceeds the amounts mbl and crocus owe petitioner however schedule a of the royalty agreement states that the total of mbl’s and crocus’s debts to petitioner is exactly equal to petitioner’s debt to eci during and the stockholders of eci were fallon nominees ltd fallon and management nominees ltd management petitioner claims that none of its officers or stockholders owns shares of or otherwise controls eci fallon or management or knows who owns or controls fallon or management john fitzgerald a director of eci declared in an exhibit to the declaration of frank agostino petitioner’s counsel in support of petitioner’s motion for summary_judgment that petitioner had no direct or indirect control_over eci and there was no identity or overlap of ownership between petitioner and eci however under article vi of the royalty agreement petitioner has rights of first refusal over any of eci’s stock that eci intends to assign transfer or dispose_of 8see supra note after date petitioner and crocus continued to conduct trade shows and perform the underlying responsibilities related thereto in the same general manner they had before date specifically crocus continued to supply some or all of the same services to the exhibitors at foreign trade shows as it had supplied to exhibitors at such shows conducted before date on date petitioner and crocus signed contracts the trade_show contracts with expocentr to conduct three foreign trade shows at pavilions owned by expocentr the trade_show contracts evidence contractual terms with respect to leasing pavilions owned by expocentr although crocus was a party to each trade_show contract under paragraph of each of the trade_show contracts petitioner alone would be responsible for final settlement of accounts with expocentr including remitting payments for rent insurance and advances to expocentr if there was any balance owed to or any amount due from expocentr petitioner alone was required to pay the balance or receive the credit the trade_show contracts do not refer to any joint_venture between any of the parties on date petitioner and crocus signed a cooperation agreement with expocentr the cooperation agreement that outlined their general understanding how future foreign trade shows would be conducted in expocentr pavilions the cooperation agreement does not refer to any joint_venture between any of the parties the total gross revenue from exhibition fees for the foreign trade shows held during the last months of the fiscal_year ended date was dollar_figure and for the foreign trade shows held during the fiscal_year ended date was dollar_figure lease payments were made to expocentr totaling dollar_figure for foreign trade shows held during the last months of the fiscal_year ended date and dollar_figure for foreign trade shows held during the fiscal_year ended date receipts from foreign trade shows held from date through date were used to make these lease payments factoring in adjustments to gross_receipts agreed to by petitioner and respondent and disregarding receipts from trade shows conducted solely by petitioner and from shows conducted outside the former soviet union foreign trade shows held from date through date produced the following net profit gross exhibition revenues dollar_figure less crocus’s direct expenses substantiated big_number less expocentr rent payments substantiated big_number less petitioner’s direct expenses big_number big_number net profit factoring in adjustments to gross_receipts agreed to by petitioner and respondent and disregarding receipts from trade shows conducted solely by petitioner and from shows conducted outside the former soviet union foreign trade shows held during the taxable_year ended date produced the following net profit gross exhibition revenues dollar_figure less crocus’s direct expenses substantiated big_number less expocentr lease payments substantiated big_number less petitioner’s direct expenses big_number big_number net profit on its federal_income_tax returns for the taxable years ended date and date petitioner reported as income percent of gross_receipts from foreign trade shows held after date in accordance with the royalty agreement and deducted trade_show expenses it incurred directly taking into account adjustments to gross_receipts agreed to by petitioner and respondent and disregarding receipts from foreign trade shows conducted solely by petitioner and from trade shows conducted outside the former soviet union petitioner reported net_income of dollar_figure from the stipulated dollar_figure net profit for foreign trade shows held from date through date percent of gross revenues amounting to dollar_figure minus petitioner’s direct expenses of dollar_figure and net_income of dollar_figure from the stipulated dollar_figure net profit for foreign trade shows held during the fiscal_year ended date percent of gross revenues amounting to dollar_figure minus petitioner’s direct expenses of dollar_figure in so doing petitioner did not deduct any expenses_incurred by crocus nor did petitioner deduct the lease payments for use of the expocentr pavilion or any other pavilion located in the former soviet union petitioner and crocus did not file forms u s partnership return of income for any taxable years ending on or before date crocus was not required to file and did not file u s_corporation income_tax returns for the and taxable years procedural background on date respondent issued a notice_of_deficiency to petitioner for the taxable years ended date and date respondent’s primary determination germane to the issues in this case was that petitioner’s gross_income for the 7-month period ended date and for the fiscal_year ended date should be increased to include the percent of gross_receipts that had been paid to or received by eci from petitioner and exhibitors in foreign trade shows in accordance with article sec_3_2 and sec_4 of the royalty agreement the petition and answer were timely filed on date respondent filed his first request for admissions and attached exhibits on date petitioner filed its first request for admissions responses to the respective first requests for admissions were filed by petitioner on date and by respondent on date both parties admitted that the internal_revenue_service irs was pursuing a criminal investigation of petitioner’s stockholders petitioner believed the investigation may have been related to its stockholders’ relationships with eci or its owners petitioner’s stockholders interposed their fifth_amendment privilege to respondent’s discovery requests of petitioner consequently petitioner asserted it had insufficient information to either admit or deny certain of respondent’s requests for admissions on date respondent filed his application_for a letter of request authorizing a foreign deposition under the united kingdom evidence proceedings in other jurisdictions act to preserve foreign-based bank records of barclays bank plc relating to an account held in the name of eci and to discern the identity of eci’s ownersdollar_figure on date petitioner filed its objection to respondent’s application_for a foreign deposition on date the court granted respondent’s application_for a letter of request authorizing a foreign 9the record does not disclose whether the irs has completed its criminal investigation of petitioner’s stockholders 10respondent claims eci is a foreign_corporation that conceals its business operations and its beneficial owners john fitzgerald a director of eci declared petitioner has no direct or indirect control_over eci and there is no identity or overlap of ownership between petitioner and eci petitioner also claimed that none of its officers or stockholders knows who owns or controls eci deposition for reasons not disclosed by the parties respondent did not proceed with the foreign deposition on date petitioner filed its motion for summary_judgment petitioner’s position in the motion for summary judgement was that respondent could not ignore eci’s separate legal existence and include in petitioner’s gross_income amounts paid to eci by petitioner and exhibitors in foreign trade shows in accordance with article sec_3_2 and sec_4 of the royalty agreement on date the parties submitted the case to the court fully stipulated under rule in a document entitled first stipulation of facts that included not only stipulations of fact and attached exhibits but also stipulations of settled issues the opposing contentions of the parties and a set of ground rules to be observed by the court in deciding the case as the parties have presented itdollar_figure in three separate paragraphs the stipulation of facts document sets forth the opposing contentions and the ground rules as follows petitioner alleges that crocus and it orally agreed to a split of the net profits from the trade shows held in russia and in the other former soviet bloc countries before date the net profits if any of foreign trade shows after 11the parties have not submitted any additional or supplemental stipulation of facts reimbursement to petitioner and crocus of their direct expenses and overhead allocable to foreign trade shows were divided either equally between petitioner and crocus petitioner’s position or between aras agalarov and the other three shareholders of comtek respondent’s position the parties stipulate that both eci and the royalty agreement should be disregarded for federal_income_tax purposes respondent concedes that if the foreign trade_show receipts are treated as gross_income received by petitioner then petitioner is entitled to deduct the foreign trade_show expenses that were paid from the trade_show receipts treated as gross_income to the extent that such expenses have been substantiated this would include trade_show expenses paid_by eci directly and trade_show expenses crocus paid for which it was reimbursed through eci the parties agree that no adverse inference should be drawn against either of them based on the eci royalty agreement the parties agree that the court may characterize the relationship between petitioner and crocus vis-a-vis the foreign trade shows based solely on this stipulation of facts and the exhibits attached hereto and the opposing party’s admissions filed in this case the parties reserve the right to object on relevancy grounds to any proposed finding of fact based on the admissions the sole issue in dispute is how crocus and petitioner should report the income generated by the foreign trade shows petitioner contends that if the eci royalty agreement is ignored then it and crocus were joint venturers in the foreign trade shows during the years at issue and that the trade_show profit should be divided either equally ie petitioner crocus or that profits should be allocated based on each party’s payment of trade_show expenses if the court finds that petitioner and crocus were engaged in a joint_venture during the years at issue and that they agreed to split equally the net profits from the foreign trade_show business respondent concedes that such an allocation of the net profits would have substantial economic_effect under sec_704 alternatively if the court determines that petitioner must report all of the gross_receipts then petitioner contends that it is entitled to a deduction for the profit allegedly paid to crocus by eci from the trade_show receipts respondent contends that petitioner must report all the trade_show income less trade_show expenses paid_by crocus and eci and is not entitled to reduce net_income for any profit split with crocus respondent further contends that petitioner has not produced sufficient evidence that it and crocus were ever engaged in a joint_venture or ever agreed that there should be a split of the net profits from the foreign trade shows on date the court deemed moot petitioner’s motion for summary_judgment because the parties had stipulated that both eci and the royalty agreement should be disregarded for federal_income_tax purposes discussion petitioner has the burden of showing that the determinations in the notice_of_deficiency are erroneous rule a 290_us_111 dollar_figure that this case has been submitted fully stipulated does not obviate petitioner’s burden_of_proof rule b we are mindful of the teaching of 283_us_223 that difficulties of proof sec_7491 in certain instances places the burden_of_proof on respondent with respect to examinations of returns commencing after date both petitioner and respondent agreed that in revenue_agent lois petzig of the connecticut-rhode island district was assigned to the audit of comtek’s and tax returns since there is no evidence in the record regarding the exact date in the examination of petitioner’s returns commenced and since petitioner has at no time contended that the provisions of sec_7491 are applicable the burden_of_proof remains on petitioner see 117_tc_247 do not relieve the taxpayer from the need to satisfy its burden_of_proof income is taxed to the person who earned it 281_us_111 the sole issue in dispute is how petitioner should report taxable_income generated by foreign trade shows held after date according to the stipulation of the parties and the terms of the royalty agreement petitioner was supposed to receive percent of gross_receipts and pay its direct expenses out of these receipts and eci was supposed to receive the remaining percent of gross_receipts and make payments to crocus and to expocentr and other pavilion lessors in the former soviet union inasmuch as the parties have stipulated that the royalty agreement is to be disregarded for federal_income_tax purposes the question is whether petitioner is entitled to exclude or deduct from gross_income of foreign trade shows conducted after date any amounts in excess of crocus’s and petitioner’s direct expenses and expocentr rent payments which the parties have stipulated petitioner is entitled to deduct in computing its taxable_income for the periods at issue petitioner contends comtek and crocus were in a joint_venture or a series of joint ventures to conduct the foreign trade shows during the taxable periods at issue petitioner further contends that joint_venture profits should be split between petitioner and crocus in proportion to their respective direct expenses or failing that the net profits should be split equally if the court should hold there was no joint_venture and therefore include in petitioner’s income all gross revenue from foreign trade shows petitioner requests a deduction under sec_162 --in addition to its stipulated deductions for its direct expenses expocentr rent payments and crocus’s reimbursed direct expenses--for amounts paid or payable to crocus as a markup on crocus’s direct expenses as additional compensation_for crocus’s services in operating the foreign trade shows petitioner argues that the court should estimate the markup under the cohan_rule 39_f2d_540 2d cir and requests that the markup equal at least percent of net profits under either argument petitioner requests the court to allocate to each of petitioner and crocus at least dollar_figure percent of dollar_figure net profit for the last months of the fiscal_year ended date and at least dollar_figure percent of dollar_figure net profit for the fiscal_year ended date respondent argues that petitioner and crocus did not conduct any joint_venture during the taxable periods at issue respondent contends crocus should not receive any markup as compensation_for its services because crocus was the alter ego of agalarov instead respondent urges us to disregard the corporate entities of petitioner and crocus and view the transactions at the stockholder level in accordance with article of the stockholders’ agreement under which petitioner’s net profits of foreign trade shows conducted in the former soviet union are allocated percent to agalarov with the other percent split between pollak tseytin and kogandollar_figure under respondent’s theory all gross_receipts and expenses should be allocated to petitioner which would leave petitioner with net profit of dollar_figure for the last months of the fiscal_year ended date and net profit of dollar_figure for the fiscal_year ended date we hold there was no joint_venture between petitioner and crocus in conduct of foreign trade shows during the taxable periods at issue we interpret the parties’ stipulation of facts to find that the foreign trade_show fees paid to crocus by exhibitors located in the former soviet union have been included in petitioner’s stipulated gross_income we also find that crocus retained such fees we hold that petitioner is entitled under sec_162 to deduct such fees collected and retained by crocus as compensation_for the services of crocus in operating the foreign trade shows 13in so doing respondent disregards the provisions of art of the stockholders’ agreement that provide different allocations for the u s and romanian trade shows of and percent respectively before setting forth the reasoning to support our holdings we make some preliminary observations all having to do with the artificial situation created by the parties’ stipulation to disregard the royalty agreement and eci and the accompanying obscurity lack of transparency and incompleteness of the stipulated record regarding the business and financial relationships of petitioner and crocus during the taxable periods at issue first there is a significant omission from the stipulation of factsdollar_figure unlike the stipulation with respect to foreign trade shows conducted before date which states that petitioner reimbursed crocus for its direct expenses and its overhead expenses the stipulation of facts states that if petitioner must report all of the gross_receipts from foreign trade shows conducted after date petitioner is entitled to deduct trade_show expenses crocus paid for which it was reimbursed through eci the stipulation of facts does not define trade_show expenses petitioner failed to substantiate that crocus was reimbursed for its overhead expenses the stipulation of facts states the amounts of crocus’s direct 14if we should hold that petitioner and crocus were engaged in a joint_venture or joint ventures and agreed that net profits should be allocated between them in the same proportion as payments of foreign trade_show expenses the parties have not expressly stipulated that such allocation would have substantial economic_effect this omission is academic inasmuch as we have concluded that petitioner and crocus did not engage in a joint_venture or joint ventures expenses substantiated that may be deducted from gross_income by petitioner the amounts of crocus’s overhead expenses are not included in the stipulation of facts second in their briefs petitioner and respondent each argue that net profits for foreign trade shows conducted after date should be split in the same way net profits for pre-date foreign trade shows were split paragraph of the stipulation of facts states that petitioner contends that any net profits of pre-date foreign trade shows were divided equally between petitioner and crocus whereas respondent contends that crocus received nothing more than the reimbursement of its direct expenses and overhead respondent contends that petitioner received all net profits from pre-date foreign trade shows which were divided at the stockholder level of petitioner with agalarov entitled to percent of such net profits and the remaining percent divided between pollak tseytin and kogan in addition petitioner contends that it and crocus orally agreed to an equal split of net profits from foreign trade shows conducted from to unlike the stipulations with respect to foreign trade shows conducted during the taxable periods at issue the record does not provide enough information regarding the amount of net profits for the periods before date to resolve the contentions of the parties petitioner and respondent did not present business and financial records for the periods before date that state how petitioner reported fees collected by crocus from exhibitors located in the former soviet union and the amount or percentage of fees collected by crocus from such exhibitors also the record does not disclose information regarding payments for leasing exhibition space in the former soviet union during these periods petitioner has provided no documentary or testimonial evidence that petitioner and crocus had orally agreed to an equal split of net profits from pre-date foreign trade shows petitioner’s and respondent’s opposing contentions with respect to revenue or profit sharing between petitioner and crocus or agalarov for periods before date are not agreed facts instead they pose a hypothetical issue that might have a bearing on this case if we were prepared to make inferences about whether and how petitioner and crocus would have agreed to alter their pre-date business arrangements we do not resolve the disagreement between petitioner and respondent about whether and how petitioner and crocus agreed to split net profits for pre-date foreign trade shows the record fails to provide evidence to resolve the respective contentions of petitioner and respondent and resolution of this issue is not a prerequisite to our resolution of the case third agreeing in the stipulation of facts to disregard the royalty agreement and eci for federal_income_tax purposes the parties have left the court with an incomplete picture of the business and financial relationships of petitioner and crocus during the taxable periods at issue the problem has been aggravated by respondent’s unexplained failure to follow through with discovery after the court granted respondent’s application_for a letter of request authorizing a foreign deposition against the background of the declaration in support of petitioner’s motion for summary_judgment that dealing with quasi-government agencies in russia is a sensitive mixture of politics negotiation and money we follow the direction of paragraph of the stipulation of facts to disregard any suspicions raised by the use of a tax_haven jurisdiction as the locus for the royalty agreement to which petitioner became a party by the criminal investigation16 and the invocation by petitioner’s stockholders of their fifth_amendment privilege 15the republic of ireland was regarded by respondent as a tax-haven jurisdiction during the taxable periods at issue see audit internal_revenue_manual cch sec_4233 exhibit pincite 16cf 311_f3d_458 1st cir affg tcmemo_2002_40 17because of the invocation of the fifth_amendment privilege by petitioner’s stockholders petitioner has not provided relevant information with respect to the business and financial relationships between petitioner eci and crocus an invocation of the fifth_amendment is not a substitute for relevant evidence continued and by crocus’s status as a foreign_entity whose financial records have not been made part of the recorddollar_figure we interpret the parties’ stipulated instruction not to draw any adverse inference against either of them from the disregarded royalty agreement with eci as a direction not to apply the rule_of 6_tc_1158 affd on other grounds 162_f2d_513 10th cir against either of them despite the lack of relevant record evidence they did not show was not within their power to produce we further interpret the parties’ stipulated instruction not to draw adverse inferences as being primarily for the protection of petitioner and as directed primarily to what might be otherwise justified suspicions generated by the existence and terms of the royalty agreement in the first place not by the stipulation of continued and a litigant claiming the privilege is not freed from adducing proof in support of a proposition on which he has the burden_of_proof 460_us_752 55_f3d_78 2d cir petitioner’s failure to present sufficient evidence is not excused by the invocation of the fifth_amendment privilege by its stockholders 18this is another of those cases in which we have sought to delineate a path through the thicket of problems which inhere in a situation where the liability of a u s taxpayer is related to information in the hands of a foreign_entity and access to that information involves the attitude of that foreign_entity and the application of the laws of a foreign_country 98_tc_640 on remand from 839_f2d_131 3d cir revg and remanding 87_tc_679 supplementing 86_tc_468 the parties to disregard the royalty agreement and eci for the purposes of this case issue whether petitioner and crocus were engaged in a joint_venture or joint ventures to conduct foreign trade shows during date to date whether there is a partnership for tax purposes is a matter of federal not local lawdollar_figure 327_us_280 499_f2d_1186 2d cir affg grober v commissioner tcmemo_1972_240 27_tc_840 t he term ‘partnership’ includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a corporation or a_trust or estate sec_761 sec_7701 the principles used to determine whether there is a partnership for federal tax purposes are equally applicable to determine whether there is a joint_venture for federal tax purposes 103_tc_307 affd in part and revd in part on other grounds 86_f3d_1526 9th cir luna v 19neither petitioner nor respondent has addressed whether petitioner and crocus engaged in a partnership or joint_venture under russian law because the record provides no information or evidence with respect to the subject of partnerships or joint ventures under russian law we apply u s tax law to determine whether petitioner and crocus conducted foreign trade shows as a joint_venture commissioner 42_tc_1067 beck chem equip corp v commissioner supra pincite the required inquiry for determining the existence of a partnership for federal_income_tax purposes is whether the parties really and truly intended to join together for the purpose of carrying on business and sharing in the profits or losses or both commissioner v tower supra pincite their intention is a matter of fact to be determined from testimony disclosed by their ‘agreement considered as a whole and by their conduct in execution of its provisions ’ id pincite quoting 113_us_51 in 337_us_733 the supreme court elaborated on this standard and stated that there is a partnership for federal tax purposes when considering all the facts--the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intent--the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise fn ref omitted in luna v commissioner supra pincite8 this court distilled the principles mentioned in commissioner v tower supra and commissioner v culbertson supra to set forth the following factors as relevant in evaluating whether parties intend to create a partnership for federal_income_tax purposes the luna factors the agreement of the parties and their conduct in executing its terms the contributions if any which each party has made to the venture the parties’ control_over income and capital and the right of each to make withdrawals whether each party was a principal and coproprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income whether business was conducted in the joint names of the parties whether the parties filed federal partnership returns or otherwise represented to respondent or to persons with whom they dealt that they were joint venturers whether separate books of account were maintained for the venture and whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise see also estate of kahn v commissioner supra pincite none of the luna factors is conclusive of the existence of a partnership 352_f2d_995 2d cir affg 43_tc_252 62_tc_720 we apply each luna factor to the stipulated facts of this case to determine whether petitioner and crocus engaged in a joint_venture to conduct foreign trade shows during the taxable periods at issue the agreement of the parties and their conduct in executing its terms petitioner admits there was no written_agreement between petitioner and crocus to operate foreign trade shows as a joint_venture however petitioner argues that the trade_show contracts and the cooperation agreement with expocentr are written documents that evidence a joint_venture the trade_show contracts evidence contractual terms with respect to leasing pavilions owned by expocentr under paragraph of each of the trade_show contracts petitioner alone was obligated to pay rent and other fees for_the_use_of the pavilions the trade_show contracts do not refer to any joint_venture between any of the parties similarly the cooperation agreement merely reflects a general understanding with expocentr as to how future trade shows would be conducted in expocentr pavilions it says nothing about a joint_venture between petitioner and crocus although the parties have agreed to disregard the royalty agreement for federal_income_tax purposes petitioner argues that the royalty agreement is a formal agreement to enter into a joint_venture however the royalty agreement contains no provisions that refer to a business relationship between petitioner and crocus or to any agreement that provides crocus with a share of the profits in form the royalty agreement provides for a division of gross_receipts between petitioner and eci petitioner argues that evidence of a joint_venture agreement can be found in the stipulated fact that before date no foreign trade shows were organized unless both petitioner and crocus agreed to put on the trade_show however this does not prove the existence of an agreement to join in a joint_venture to share profits or losses or both as required by 327_us_280 rather it reflects a continuation of the prior understanding or course of dealing between petitioner and crocus to have their resources available at specific times and places to conduct foreign trade shows the existence or lack of a written_agreement is not determinative of whether a joint_venture existed between petitioner and crocus sierra club v commissioner t c pincite 15_tc_261 the absence of an express agreement to share in losses is not material since such an agreement may be implied from their agreement to share profits in 27_tc_840 we found there was a joint_venture on the basis of an oral agreement between the parties even though petitioner claims there was an oral agreement between petitioner and crocus to an equal split of net profits from foreign trade shows conducted from to petitioner has not introduced any documentary or testimonial evidence of the existence of any such alleged oral agreement petitioner has provided no evidence to show that it and crocus did in fact split net profits equally this luna factor weighs against the finding of a joint_venture between petitioner and crocus during the taxable periods at issue the contributions if any which each party has made to the venture petitioner and respondent agree that both petitioner and crocus made significant contributions to foreign trade shows this luna factor supports the finding of a joint_venture between petitioner and crocus during the taxable periods at issue the parties’ control_over income and capital and the right of each to make withdrawals petitioner and crocus did not have mutual or joint control_over capital and income generated by foreign trade shows during the taxable periods at issue petitioner or eci collected and controlled fees from exhibitors located outside the former soviet union which accounted for percent of all foreign trade_show fees and crocus collected and controlled fees from exhibitors located in the former soviet union which accounted for the remaining percent of all foreign trade_show fees nothing in the record indicates that crocus had control_over or a right to make withdrawals or to receive distributions or payments from the share of receipts collected by petitioner and eci during the taxable periods at issue crocus is only a party to the royalty agreement between petitioner crocus and eci with respect to an offset of a debt nothing in the royalty agreement or the parties’ stipulation indicates that crocus was entitled to receive a share of net profits from the percent of gross_receipts to be paid to ecidollar_figure petitioner negotiated all contracts with exhibitors located outside the former soviet union which accounted for percent of fees collected for foreign trade shows if an exhibitor were to cancel a contract with petitioner petitioner would retain all payments received as liquidated damagesdollar_figure nothing in the record indicates crocus was entitled to receive any potential liquidated_damages retained by petitioner this luna factor weighs against the finding of a joint_venture between petitioner and crocus during the taxable periods at issue whether each party was a principal and coproprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income there is no evidence petitioner and crocus had an agreement to share or did in fact share in the net profits or losses of foreign trade shows we infer from the stipulated facts 20however the stipulation does indicate that eci did in fact reimburse crocus for its direct expenses during the taxable periods at issue 21neither exhibit 7-j a sample copy of a contract with an exhibitor nor the royalty agreement indicate whether payments retained by petitioner as liquidated_damages would be paid or remitted to eci in accordance with eci’s right under arts and of the royalty agreement to receive percent of the gross_receipts from foreign trade shows regarding the total gross revenues from foreign trade shows during the periods at issue and the percent thereof received by crocus from exhibitors located in the former soviet union that crocus retained fees collected from such exhibitors as compensation_for its services in operating the foreign trade shows the owner of a business may agree to compensate a hired manager or key_employee with a percentage of the income of the business or a broker may be retained to sell property for a commission based on the net or gross_sales price even though both arrangements may culminate in a division of profits neither constitutes a partnership unless the arrangement results in the parties’ becoming coproprietors in 42_tc_1067 we held there was no partnership where the taxpayer was to receive a percentage of the renewal_commissions from an insurance_policy he had designed in exchange for his management services to the insurance_company in so holding we focused on the following that neither the taxpayer nor the insurance_company in any way indicated prior to the suit an intent to join together as partners partnership tax returns were not filed and neither party held itself out to others as a joint venturer with the other party the taxpayer was not authorized to engage in the insurance_business except as an agent selling insurance policies and the taxpayer and the insurance_company would not and did not share in any losses resulting from the sale of the new type of policy disregarding eci and the royalty agreement petitioner is the only party with a proprietary interest in the profit-producing activity of promoting and operating the foreign trade shows during the periods at issue crocus’s retention of fees collected from exhibitors located in the former soviet union does not by itself result in a joint_venture it may fairly be inferred from the stipulated record that crocus was reimbursed for its direct expenses only not its overhead expenses see supra pp although crocus was subject_to the risk of loss of its unreimbursed overhead expenses crocus’s risk of loss is trivial as compared with petitioner’s risk of loss arising from its liability for the substantial expocentr rent obligations in addition to its own direct expenses the facts as a whole suggest crocus was not a coproprietor because it did not share in possible losses of substantial expocentr rent obligations or petitioner’s direct expenses did not negotiate the trade_show contracts or cooperation agreement with expocentr and contracts with exhibitors located outside the former soviet union and did not own any rights to foreign trade_show profits this luna factor weighs against the finding of a joint_venture between petitioner and crocus during the taxable periods at issue whether business was conducted in the joint names of the parties the evidence with respect to this luna factor is mixed one trade catalogue listed both petitioner and crocus as the producers and managers of the trade_show another catalogue listed petitioner as the producer and manager of the trade_show and listed crocus as the marketer of the trade_show in the former soviet union advertisements in english direct exhibitors to contact petitioner for information on exhibiting in future trade shows the trade_show catalogues contain letters from officers of both petitioner and crocus thanking exhibitors for attending the trade shows overall trade_show catalogues do not conclusively suggest to third parties that business was conducted in the joint names of comtek and crocus both petitioner and crocus signed the trade_show contracts and cooperation agreement with expocentr however under the three trade_show contracts in evidence petitioner alone was obligated to pay rent and other fees for_the_use_of the pavilions crocus is involved in none of the proposals for future cooperation between petitioner and expocentr these contracts suggest that petitioner was the principal party in negotiations with expocentr this luna factor is neutral with respect to whether petitioner and crocus engaged in a joint_venture during the taxable periods at issue whether the parties filed federal partnership returns or otherwise represented to respondent or to persons with whom they dealt that they were joint venturers under sec_6031 and sec_1 c and d income_tax regs every partnership engaged in trade_or_business or having income_from_sources_within_the_united_states was required to file a partnership return petitioner and crocus did not file partnership returns for the taxable periods at issue it is not clear from the record whether petitioner and crocus conducted foreign trade shows as a joint_venture engaged in trade_or_business or having income_from_sources_within_the_united_states the purpose of this luna factor is to determine whether petitioner and crocus represented to respondent that they conducted foreign trade shows as a joint_venture in deciding this issue it is not necessary to determine whether petitioner and crocus were required to file a partnership return under sec_6031 and sec_1 c and d income_tax regs regardless of whether petitioner and crocus were required to file a partnership return neither petitioner nor crocus represented to respondent that they conducted foreign trade shows during the taxable periods at issue as a joint_venture on its returns for the taxable periods at issue petitioner did not explain or state that it was engaged in a partnership with any entity petitioner merely reported its share of gross_income from foreign trade shows in accordance with the royalty agreement there is no other evidence or document in the record that suggests petitioner or crocus represented to respondent that they conducted foreign trade shows as a joint_venture the evidence indicates that petitioner represented to the great majority of exhibitors that it conducted foreign trade shows independently with no partner petitioner itself negotiated and entered into all contracts with exhibitors located outside the former soviet union which accounted for percent of trade_show fees if an exhibitor were to cancel a contract with petitioner petitioner was entitled to retain all payments received as liquidated_damages nothing in the record indicates crocus was entitled to receive any potential liquidated_damages retained by petitioner at all foreign trade shows petitioner’s employees solicited exhibitors for future shows and provided liaison between exhibitors and crocus’s employees thus indicating to the exhibitors that petitioner was in charge of the foreign trade shows even though both petitioner and crocus were parties to the cooperation agreement and trade_show contracts with expocentr petitioner alone was obligated to pay rent and other fees for_the_use_of the pavilions and petitioner was the principal party in negotiations with expocentr for the future use of pavilions these contracts suggest that petitioner and crocus did not represent themselves as a partnership or as joint venturers to expocentr this luna factor weighs against the finding of a joint_venture between petitioner and crocus during the taxable periods at issue whether separate books of account were maintained for the venture there is no evidence that separate books of account were maintained for a joint_venture between petitioner and crocus receipts expenses and other items with respect to foreign trade shows during the taxable periods at issue are recorded in petitioner’s trial balances however the trial balances provide no indication that profits or losses were split between petitioner and crocus the record contains no corresponding trial balances for crocus this luna factor weighs against the finding of a joint_venture between petitioner and crocus during the taxable periods at issue whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise each party was responsible for paying its trade_show expenses crocus was reimbursed for all its direct expenses by eci while both parties assumed mutual responsibilities for conducting the trade shows there is no evidence crocus had any control_over the percent of trade_show receipts collected by petitioner and eci under the contracts with expocentr petitioner was solely responsible for payments of rent for leasing pavilions if an exhibitor located outside the former soviet union canceled a contract petitioner alone could retain liquidated_damages this luna factor weighs against the finding of a joint_venture between petitioner and crocus during the taxable periods at issue six of the eight luna factors weigh against the finding of a joint_venture one luna factor is neutral and one luna factor supports the finding of joint_venture applying the various luna factors with no one factor being conclusive we hold there was no joint_venture between petitioner and crocus to operate foreign trade shows during the taxable periods at issue we reach the same result using an overall or gestalt approach whether a joint_venture exists depends ultimately on the intent of the parties 337_us_733 327_us_280 the trier of fact is to ascertain the parties’ intent by considering all the facts--the agreement the conduct of the parties in execution of its provisions and any other facts throwing light on their true intent commissioner v culbertson supra pincite burde v commissioner f 2d pincite considering all the facts and circumstances of this case that the parties have seen fit to reveal we find that petitioner and crocus did not intend to join together in the conduct of a joint_venture or ventures to share profits or losses crocus was reimbursed for its trade_show expenses by eci there is no evidence crocus shared in the percent of gross_receipts allocated to and reported by petitioner under the royalty agreement it was petitioner who conducted the trade_show business in the united_states russia and elsewhere in europe crocus’s role was limited to assisting with the logistics of setting up and conducting the trade shows in the former soviet union and obtaining a few russian exhibitors for those shows although the parties agree that no adverse inference should be drawn against either of them based on the eci royalty agreement the parties have neither filled nor illuminated the black hole that results from their removal of the royalty agreement and eci from the picture the removal of the royalty agreement and eci does not uncover a subsisting joint_venture or series of joint ventures between petitioner and crocus we hold there was no joint_venture between petitioner and crocus to operate foreign trade shows during the taxable periods at issue issue in the alternative whether and in what amounts petitioner is entitled to additional business_expense deductions for the taxable periods at issue for amounts paid or payable to crocus as compensation_for its services in operating the foreign trade shows petitioner argues in the alternative that we should find that crocus was entitled to a markup on its direct expenses as compensation_for its services in operating the foreign trade shows petitioner claims a compensation deduction under sec_162 for amounts paid or payable to crocus as a markup petitioner argues that we should estimate a markup paid or payable to crocus as compensation_for its services equivalent to percent of the net profits for foreign trade shows held during the taxable periods at issue specifically petitioner asks us to allocate crocus a markup of dollar_figure percent of dollar_figure net profit for foreign trade shows conducted during the last months of the fiscal_year ended date and dollar_figure percent of dollar_figure net profit for foreign trade shows conducted during the fiscal_year ended date respondent asks us to disregard the corporate entities of petitioner and crocus respondent views their transactions at the stockholder level in accordance with article of the stockholders’ agreement under which petitioner’s net profits of foreign trade shows are to be allocated percent to agalarov and the other percent split between pollak tseytin and kogan respondent argues that petitioner should not be allowed a markup to crocus because crocus was the alter ego of agalarov who should receive his share of percent of the net profits under the stockholders’ agreement specifically respondent asks us to allocate all gross_receipts and expenses to petitioner which would leave it with net profit of dollar_figure for the last months of the fiscal_year ended date and net profit of dollar_figure for the fiscal_year ended date in respondent’s view agalarov would then be allocated percent of the net profits to be paid to him as a dividend with the remaining profits allocated to and retained on behalf of the other three stockholders petitioner argues that the stockholders’ agreement was superseded by the royalty agreement respondent argues that the stockholders’ agreement continues in effect and determines the split of net profits we reject both petitioner’s and respondent’s arguments we reject respondent’s argument because a corporate entity generally will not be disregarded for tax purposes so long as it is formed for a substantial business_purpose or actually engages in a business activity after its formation 319_us_436 170_f2d_596 2d cir affg a memorandum opinion of this court dated date 91_tc_874 on the other hand when a corporation is not formed for any significant nontax business_purpose and does not engage in any substantive business activity its existence will be disregarded for tax purposes even though it may be validly incorporated under state law recklitis v commissioner supra 52_tc_907 affd 451_f2d_992 9th cir in 336_us_422 the supreme court refused to disregard the existence of a corporation even though it stated undoubtedly the great majority of corporations owned by sole stockholders are ‘dummies’ in the sense that their policies and day-to-day activities are determined not as decisions of the corporation but by their owners acting individually there is no evidence nor has respondent directly argued that the separate_entity status of petitioner or crocus should be disregarded the stockholders’ agreement is simply an agreement between stockholders to split petitioner’s net profits in percentages that vary from the stockholders’ stock ownership percentages we reject petitioner’s argument that the stockholders’ agreement is superseded by the royalty agreement because there is no evidence that the stockholders have ever rescinded the stockholders’ agreement or declared it invalid although we agree with respondent that the stockholders’ agreement is still valid and in effect it does not prove that petitioner or crocus acted in such a way that their separate corporate status should be disregarded petitioner and crocus were formed for substantial nontax business purposes and engaged in business activities including conducting and providing services for trade shows petitioner not its stockholders conducted trade shows in the united_states and the former soviet union crocus not agalarov performed services in helping petitioner put on foreign trade shows third parties including expocentr and exhibitors transacted business with petitioner and crocus not their stockholders petitioner never declared or paid dividends to any of its stockholders and there is no evidence petitioner distributed profits under the stockholders’ agreement to agalarov or the other stockholders we see no evidence that petitioner and crocus were formed for purely tax_avoidance purposes petitioner’s stockholders subjected themselves to two layers of u s income_tax by forming petitioner as a separate corporate entity to conduct trade shows it would not have been efficient in the tax or economic sense for petitioner to pay agalarov for his services by declaring a dividend or making a distribution subject_to double_taxation rather petitioner could receive a deduction from gross revenues either by paying agalarov directly as an employee or by paying crocus directly inasmuch as crocus is a separate_entity from petitioner it is highly unlikely that crocus would have performed services at foreign trade shows for nothing more than the reimbursement of its direct expenses although the disclosed arrangements between petitioner and crocus are opaque we see nothing in them that would justify the stretch respondent asks the court to indulge in we see no reason to disregard the separate corporate status of petitioner or crocus petitioner argues that crocus should be allocated at least percent of net profits reported in the stipulation of facts because crocus paid more than percent of the total foreign trade_show expenses paid_by petitioner and crocusdollar_figure also 22petitioner’s argument disregards expocentr rent payments continued according to bortzov crocus was dissatisfied with the pre- date business arrangement there is no evidence crocus received had any control_over or had rights to make withdrawals from the percent of trade_show receipts collected by petitioner and eci petitioner’s argument is undermined by the fact that crocus did not bear the burden of its direct expenses because those expenses were reimbursed petitioner provided no information about the financial records of crocus and eci to substantiate its argument for a greater deduction or higher allocation of net profits to crocus as a compensation deduction we therefore reject petitioner’s request to allocate to crocu sec_50 percent or more of the net profits reported in the stipulation of factsdollar_figure continued which are allocable to petitioner if expocentr rent payments are included in the total expenses for foreign trade shows crocus’s share of such expenses is less than percent for the last months of the fiscal_year ended date and less than percent for the fiscal_year ended date 23we shall not accede to petitioner’s request that we use sec_482 to allocate income between petitioner and crocus because we find that petitioner and crocus were not controlled or owned by the same interests as required for the application of sec_482 control for sec_482 purposes includes any kind of control direct or indirect whether legally enforceable or not and however exercisable or exercised it is the reality of the control which is decisive not its form or the mode of its exercise a presumption of control arises if income or deductions have been arbitrarily shifted sec_1_482-1 income_tax regs see also 453_f2d_1144 2d cir affg in part and revg in part 54_tc_912 although agalarov owned percent of crocus he owned only dollar_figure percent of petitioner agalarov did continued sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered petitioner has presented no financial records of the business operations of eci and crocus the incompleteness of the record has been aggravated by respondent’s unexplained failure to follow through with discovery after the court granted respondent’s application_for a letter of request authorizing a foreign deposition the stipulated facts in this case present a mysterious world where real-life agreements are disregarded financial records are nowhere to be found and a myriad of other relevant information is absent although both petitioner and respondent have agreed that disregarding the royalty agreement and eci should not have an adverse effect on either party the black hole surrounding the financial operations of eci and crocus has impaired our ability to understand the business and financial relationships of petitioner and crocus continued not control the vote of petitioner’s board_of directors because he was one of three directors there is no evidence in the record that agalarov controlled petitioner’s business decisions thus we do not find that petitioner and crocus were owned or controlled by the same interests for purposes of applying sec_482 in the stipulation of facts the parties agree that the court may characterize the relationship between petitioner and crocus vis-a-vis foreign trade shows based solely on this stipulation of facts and the exhibits attached hereto and the opposing party’s admissions filed in this case the stipulated record provides substantial evidence that crocus performed significant and substantial services in operating the foreign trade shows inasmuch as crocus is a separate_entity from petitioner it is highly unlikely that crocus would have performed services at foreign trade shows for nothing more than the reimbursement of its direct expenses we are mindful of the admonition of judge learned hand in 156_f2d_929 2d cir affg 6_tc_582 that the one sure way to do injustice in such cases is to allow nothing whatever upon the excuse that we cannot tell how much to allow see also 98_tc_640 doing the best we can with the gap-riddled record the parties have created we find that fees collected by crocus during the taxable periods at issue from exhibitors located in the former soviet union were retained by crocus as compensation_for its services in operating the foreign trade shows inasmuch as it may fairly be inferred and we do find that such fees have been included in petitioner’s gross_income under the stipulation of the parties petitioner is entitled to deduct the amount of such fees from its gross_income under sec_162dollar_figure there is no evidence to suggest that eci’s reimbursements to crocus were reduced by the fees collected by crocus there is no evidence to suggest crocus remitted such fees to either eci or petitioner we find that fees collected by crocus during the taxable periods at issue from exhibitors located in the former soviet union were retained by crocus we also find that fees collected and retained by crocus from exhibitors domiciled in the former soviet union were available to pay crocus’s overhead expenses with respect to foreign trade shows unlike the inherently vague stipulation of facts for pre- date foreign trade shows petitioner and respondent stipulated the total gross revenues from exhibition fees for foreign trade shows conducted during the taxable periods at issue to be included in petitioner’s gross_income it may fairly be inferred from the stipulation that total gross revenues from exhibition fees for foreign trade shows includes fees collected 24we reject petitioner’s argument that the court should allocate crocus a markup on its direct expenses as compensation_for its services and that such markup should be estimated under the cohan_rule 39_f2d_540 2d cir we shall not attempt to estimate crocus’s compensation under the cohan_rule because the stipulated record provides enough information to calculate the exact amount of fees collected by crocus from exhibitors located in the former soviet union and retained by crocus as compensation_for its services in operating the foreign trade shows and retained by crocus from exhibitors located in the former soviet union our conclusion is consistent with and confirmed by the notion that crocus would also be entitled to compensation_for operating the foreign trade shows under common_law principles of agency and quantum meruit sec_441 of the restatement second agency states unless the relation of the parties the triviality of the services or other circumstances indicate that the parties have agreed otherwise it is inferred that a person promises to pay for services which he requests or permits another to perform for him as his agent a plaintiff may recover in quantum meruit ‘to assure a just and equitable result ’ where ‘the defendant received a benefit from the plaintiff’s services under circumstances which in justice preclude him from denying an obligation to pay for them’ 85_f3d_1002 2d cir quoting bradkin v leverton n y 2d see also restatement restitution sec_112 petitioner requested and received crocus’s services in helping petitioner conduct foreign trade shows respondent acknowledges crocus’s services were substantial and significant because crocus’s sole owner agalarov owns only a 33-percent minority interest in petitioner petitioner and crocus are not sufficiently related to assume crocus would provide its services to petitioner for nothing more than the reimbursement of its direct expenses and there is no evidence to suggest otherwise it may fairly be inferred from the stipulated record that petitioner requested crocus’s services because crocus had the expertise and support staff necessary to conduct trade shows in the former soviet union the services provided by crocus were necessary to operate the foreign trade shows crocus was also responsible for relations with exhibitors located in the former soviet union including collecting fees from such exhibitors it may fairly be inferred that one purpose of the foreign trade shows was to increase mutual contacts and provide networking opportunities for exhibitors located outside the former soviet union to establish business relationships with companies in the former soviet union although fees collected from exhibitors located in the former soviet union accounted for only percent of all trade_show receipts the attendance of such exhibitors at foreign trade shows no doubt increased networking opportunities for exhibitors located outside the former soviet union thereby making the trade shows more attractive to them because services provided by crocus were essential to conduct and increase the profitability of the foreign trade shows it may fairly be inferred that petitioner or eci made arrangements for crocus to receive some payment for its services in addition to the reimbursement of its direct expenses of operating the foreign trade showsdollar_figure 25it might be objected that crocus’s right to compensation continued crocus’s compensation consisted of a portion of the gross revenues from foreign trade shows which was contingent on the amount of fees crocus collected from exhibitors located in the former soviet union for foreign trade shows conducted during the last months of the fiscal_year ended date crocus’s compensation of percent of gross revenues amounted to dollar_figure percent of gross revenues of dollar_figure for foreign trade shows conducted during the fiscal_year ended date crocus’s compensation of percent of gross revenues amounted to dollar_figure percent of gross revenues of dollar_figure petitioner is entitled to deduct the amount of such fees collected by crocus during the taxable periods at issue from exhibitors located in the former soviet union as reasonable_compensation to crocus for its services in operating the foreign trade shows continued would have to be established under the laws of the place of performance in this case russia see restatement second conflict of laws sec_221 the issue in this case is not whether crocus has a right to recover payments of compensation from petitioner under theories of agency or restitution rather we must decide whether petitioner or eci paid crocus for its services from net profits of foreign trade shows the laws of russia or other foreign countries with respect to notions of agency or restitution are not relevant in deciding whether petitioner or eci had a compensation arrangement with crocus our discussion of crocus’s rights to compensation under common- law principles of agency and restitution is simply meant to refute respondent’s argument that crocus worked on foreign trade shows for nothing more than the reimbursement of its direct expenses with no understanding that it would be entitled to a markup to be applied to its overhead and the possibility of making a profit the result of our holdings is that petitioner is entitled to deduct percent and percent respectively of the stipulated net profits of the foreign trade shows for the months ended date and the fiscal_year ended date as compensation to crocus in summary we hold that petitioner and crocus were not engaged in a joint_venture during the taxable periods at issue petitioner must therefore report all revenues from foreign trade shows collected by petitioner or eci during the taxable periods at issue petitioner may deduct its direct expenses the expocentr rent expenses and crocus’s reimbursed direct expenses all in accordance with the stipulation of the parties petitioner is also entitled to deduct the amount of fees collected by crocus during the taxable periods at issue from exhibitors located in the former soviet union as reasonable_compensation to crocus for its services in operating the foreign trade shows to give effect to the foregoing decision will be entered under rule
